        Case 1:20-cv-09272-AT-KNF Document 6 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                    1/6/2021
SOUTHERN DISTRICT OF NEW YORK

 Lawrence R. Thomas, Jr.,

                                  Plaintiff,                    20 Civ. 9272 (AT) (KNF)
                      -against-
                                                             ORDER OF SERVICE AND
 COMMISSIONER OF SOCIAL SECURITY,                             SCHEDULING ORDER

                                  Defendant.

ANALISA TORRES, United States District Judge:

       The Clerk of Court shall notify the U.S. Attorney’s Office for the Southern District of

New York of the filing of this pro se case, brought pursuant to 42 U.S.C. § 405(g), for which the

filing fee has been waived.

       In accordance with the Standing Order “Motions for Judgment on the Pleadings in Social

Security Cases,” 16-MC-0171 (Apr. 20, 2016):

       Within 90 days of the date of this order, the Commissioner must serve and file the

Electronic Certified Administrative Record (e-CAR), which will constitute the Commissioner’s

answer, or otherwise move against the complaint.

       If the Commissioner wishes to file a motion for judgment on the pleadings, the

Commissioner must do so within 60 days of the date on which the e-CAR was filed. The motion

must contain a full recitation of the relevant facts and a full description of the underlying

administrative proceeding.

       Plaintiff must file an answering brief within 60 days of the filing of the Commissioner’s

motion. The Commissioner may file a reply within 21 days thereafter.

       Memoranda in support of or in opposition to any dispositive motion may not exceed 25

pages in length; reply memoranda may not exceed ten pages in length. A party seeking to exceed
          Case 1:20-cv-09272-AT-KNF Document 6 Filed 01/06/21 Page 2 of 2




                                                 2
these page limitations must apply to the Court for leave to do so, with copies to all counsel, no

fewer than seven days before the date on which the memorandum is due.

SO ORDERED.

 Dated:    January 6, 2021
           New York, New York

                                                                ANALISA TORRES
                                                             United States District Judge
